Citation Nr: 1018119	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1970 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  In November 2008 and April 
2009, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 


FINDING OF FACT

A currently diagnosed skin disorder was not present in 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board 
in November 2008 and April 2009.  The United States Court of 
Appeals for Veterans Claims (Court) has held "that a remand 
by this Court or the Board confers on the Veteran or other 
claimant, as a matter of law, a right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The purpose of these remands was to achieve further 
development of the claim.  The November 2008 remand requested 
that a VA examination be performed and an etiological opinion 
obtained.  In April 2009, the case was remanded so that 
additional treatment records could be added to the file.  The 
post-remand record shows that a VA opinion was obtained in 
December 2008 and an examination conducted in January 2010 
that the identified VA treatment records were obtained.  
Therefore, the Board determines that the RO/AMC substantially 
complied with the Board's remand orders, and that the Board 
may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in May 2006, prior to the initial 
unfavorable AOJ decision issued in July 2006.  

This letter informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, this letter advised him of how to substantiate 
disability ratings and effective dates.  Accordingly, the 
Board concludes that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of his claim.  

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and a 
December 2008 opinion and January 2010 VA examination report 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim. 

The Board notes that the Veteran identified records from Dr. 
S dating from the 1971, but that that these records are 
reported to have been destroyed.  The Veteran has not 
identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the 
claim.  

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, both the December 2008 and April 2009 examiners 
reviewed the claims file and noted relevant documents in 
service treatment records and post-service treatment 
evidence.  The January 2010 VA examiner also examined the 
Veteran and documented the Veteran's current symptoms.  Both 
examiners provided an opinion that was supported by a 
rationale based on all the available evidence.  There is 
nothing to suggest that either examiner's opinion was not 
sufficiently based on the facts of the case or medical 
knowledge or that arbitrary conclusions were reached.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that his currently diagnosed and treated 
skin disorders are related to his skin disorders in service.  
Therefore, he contends that he is entitled to service 
connection for this disability.

The record reflects that the Veteran that the Veteran 
receives regular treatment for acne keloidosis nuchae and 
seborrheic dermatitis.  In addition, a June 2009 VA treatment 
record reported chronic folliculitis of the face and chest 
and hyperkeratotic areas on the legs.  Thus, the Board finds 
that he has a currently diagnosed skin disorder.  
Additionally, a February 2000 treatment report by a plastic 
surgeon reflects that the Veteran had chronic folliculitis 
with hydradenitis suppurativa and an August 2000 biopsy 
resulted in a diagnosis of acute destructive suppurative 
folliculitis.  

In-service treatment records report that the Veteran had a 
rash on his hands, and a diagnosis of vesicular lesions of 
the hands and ears.  However, the competent evidence does not 
establish that this in-service skin disorder is related to a 
current chronic skin disorder.   

The Board notes that private treatment records indicate that 
the Veteran had been treated for acne keloidosis of the scalp 
since 1991 by Dr. HM and a 1993 record indicates that he had 
had scalp lesions for 15 years.  Additionally, a December 
1976 treatment history by Dr. SRH states that the Veteran was 
treated by a dermatologist for neurotic excoriations of the 
scalp in 1973, but provided no information as to a diagnosis 
current diagnosis.  

The December 2008 VA examiner reviewed the claims file and 
found that it was at least as likely as not that the skin 
disorder identified be Dr. SRH was folliculitis.  However, 
the examiner stated that the vesicular lesions were not 
manifestations of hydradenitis or folliculitis as the latter 
disorders are unlikely to manifest on the hands and are 
productive of pustules, which would be readily 
distinguishable from vesicles.  She further indicated that 
the subsequent hydradenitis was in a typical distribution for 
that disorder.         

In addition to the above, a January 2010 VA examiner noted 
medical history of dermatological treatment as early as 1971, 
but also stated that those records were not available.  Upon 
reviewing the claims file and examining the Veteran, she 
found that the Veteran's vesicular reaction was more likely 
that not a transient allergic reaction and that all present 
skin disorders were without evidence of occurring or being 
caused by or related to military service.

There is no medical evidence that controverts these opinions.  
Thus, the only evidence of an etiological relationship 
between the Veteran's current skin disorders of folliculitis, 
acne keloidosis nuchae, and seborrheic dermatitis and his 
military service are his own statements.  Under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Veteran is competent to provide evidence 
in the form of lay observation of his skin symptoms, but he 
cannot offer an opinion that the skin disorder he perceived 
in service is the same skin disorder he has currently.  The 
Veteran's argument of suffering from a chronic skin rash 
since service is similarly undermined.  Given the fact that 
the Veteran's various skin disorders have been documented 
medically with the clinical symptoms for each disorder 
distinguished, the Board affords more probative value to the 
medical opinions of record than to any assertions by the 
Veteran that his skin disorder now is the same as in service.  

In light of the above, the competent and probative evidence 
is against a nexus between the Veteran's current skin 
disorders and his military service; therefore, the criteria 
of a successful claim for service connection have not been 
met.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the competent and 
probative evidence is against the Veteran's claim of 
entitlement to service connection for a skin disorder.  
Therefore, his claim must be denied.


ORDER

Service connection for a skin disorder is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


